Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art discloses fuel cells that are assembled utilizing resin frames and a resin sheet applied to the frame adjacent a buffer region in order to strengthen the buffer region.  See, e.g., U.S. Patent Application Publication Nos. 2011/0136038 and 2017/0018785 and Japanese Patent Publication No. JP 2017-045637 The frames of those references arguably are made by connecting one resin frame layer to another, since an adhesive layer is used to attach the resin frame to the membrane electrode assembly.  Those references, however, are silent regarding a welding step comprising spot welding the resin sheet to a first resin frame film facing the buffer.  Instead, those references disclose using an adhesive coating to connect the resin sheet to the resin frame.  The U.S. ‘038 publication at paragraph [0025], the U.S. ‘785 publication at paragraphs [0056] and [0057].  Applicant’s disclosure notes that a purpose of the invention is to eliminate such steps because they use a lot of adhesive material and are time consuming.  As-filed specification page 2, lines 12-24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531.  The examiner can normally be reached on 9am to 5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYATT P MCCONNELL/Examiner, Art Unit 1727